***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        IN RE AMANDA L.*
                            (AC 44518)
                            (AC 44519)
                 Bright, C. J., and Alvord and Sullivan, Js.

                                  Syllabus

The respondent parents filed separate appeals to this court from the judg-
   ment of the trial court terminating their parental rights with respect to
   their minor child, A, who had previously been adjudicated neglected.
   The respondents claimed that the termination of their parental rights
   was unconstitutional, unlawful, and fraudulent. Held that the trial court’s
   decision was legally sound: the court found, by clear and convincing
   evidence, that the respondents never complied with the specific steps
   issued for their rehabilitation so that they could care for A as required
   under the applicable statute (§ 17a-112 (j) (3) (B)), and that termination
   of the respondents’ parental rights was in the best interest of A, and
   the respondents did not challenge those findings; moreover, the respon-
   dents’ claims were unsupported by reference to the record, citations to
   applicable law, or any analysis.
     Argued November 10—officially released November 30, 2021**

                            Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Middlesex, Juvenile Mat-
ters at Middletown, where the matter was tried to the
court, Hon. Barbara M. Quinn, judge trial referee; judg-
ment terminating the respondents’ parental rights, from
which the respondents filed separate appeals to this
court. Affirmed.
  Anthony L., self-represented, the appellant in Docket
No. AC 44518 (respondent father).
  Kimberly A., self-represented, the appellant in
Docket No. AC 44519 (respondent mother).
  John E. Tucker, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark, assistant attorney general, for
the appellee in Docket Nos. AC 44518 and AC 44519
(petitioner).
   Melissa J. Veale, for the minor child.
                         Opinion

   PER CURIAM. In these consolidated appeals,1 the
respondent parents, Kimberly A. and Anthony L., appeal
from the judgment of the trial court terminating their
parental rights with respect to their minor child,
Amanda L. (Amanda). Specifically, the respondents
claim that the termination of their parental rights was
unconstitutional, unlawful, and fraudulent.2 We affirm
the judgment of the trial court.
  The following facts, which the court found by clear
and convincing evidence, and procedural history inform
our review of this appeal. In 2016, the Department of
Children and Families (department) received an anony-
mous note raising concerns about whether Amanda
was being neglected by the respondents. Thereafter, the
department launched an investigation and, in October,
2016, the petitioner, the Commissioner of Children and
Families, filed a neglect petition on behalf of Amanda.
In that petition, the petitioner alleged that Amanda was
being denied proper care and attention as she had not
been enrolled in school. Immediately after that petition
was filed, the respondents began resisting all requests
and court orders concerning Amanda and denied the
department any access to her.
   ‘‘Ultimately, after additional motions and orders, on
March, 9, 2017, [the petitioner] filed a motion for order
of temporary custody, which was granted.’’ Amanda
then was removed from the respondents’ care and
immediately was taken to Connecticut Children’s Medi-
cal Center, where it became apparent that she ‘‘exhib-
ited concerning behaviors and a lack of speech,
although she was then already going on ten years old.’’
Amanda was later diagnosed with level three autism,
as well as other speech and intellectual disabilities.
After the respondents refused to consent to either medi-
cal treatment or educational services for Amanda, the
court entered orders authorizing the petitioner to make
both medical and educational decisions for her.
   The neglect trial occurred during the spring of 2018.
On April 17, 2018, the court, Abery-Wetstone, J., ruled
from the bench and found that Amanda ‘‘has been
denied proper care and attention physically, education-
ally, and emotionally’’ and adjudicated her neglected.3
The court then committed Amanda to the petitioner’s
care and sustained the order of temporary custody. The
court also set forth the specific steps required for the
respondents’ reunification with Amanda. ‘‘The central
goals within the specific steps for the [respondents]
were to take part in parenting programs and make prog-
ress [toward] any goals that these treatment programs
would have established for them.’’ The respondents,
however, generally refused to take part in any of the
steps ordered. In fact, the only step that the respondents
took was to visit Amanda on a regular basis.
   On December 11, 2018, the petitioner filed a petition
for the termination of the respondents’ parental rights.
The petition alleged two grounds for termination: ‘‘(1)
parental failure to rehabilitate so that they could assume
a responsible position in their child’s life within a rea-
sonably foreseeable period of time, [pursuant to] . . .
General Statutes § 17a-112 (j) (3) (B) (i); and (2) paren-
tal failure to rehabilitate where their child has been in
the custody of [the petitioner] for more than fifteen
months, pursuant to . . . § 17a-112 (j) (3) (B) (ii).’’
Trial on the termination petition took place on various
dates between July, 2019, and October, 2020. On Janu-
ary 11, 2021, the court, Hon. Barbara M. Quinn, judge
trial referee, issued its memorandum of decision,
wherein it terminated the parental rights of the respon-
dents and appointed the petitioner as the statutory par-
ent for Amanda. The respondents then filed an emer-
gency motion for reconsideration and reversal, and
motions for a new, fair and impartial trial, for an order,
visitation and increased family contact, for a stay, and
a supplemental motion in support of pleadings and
response. The court, Olear, J., denied all five postjudg-
ment motions. These appeals followed.
   We begin with the applicable standard of review and
general governing principles. ‘‘Although the trial court’s
subordinate factual findings are reviewable only for
clear error, the court’s ultimate conclusion that a
ground for termination of parental rights has been
proven presents a question of evidentiary sufficiency.
. . . That conclusion is drawn from both the court’s
factual findings and its weighing of the facts in consider-
ing whether the statutory ground has been satisfied.
. . . On review, we must determine whether the trial
court could have reasonably concluded, upon the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court. . . .
   ‘‘Proceedings to terminate parental rights are gov-
erned by § 17a-112. . . . Under [that provision], a hear-
ing on a petition to terminate parental rights consists
of two phases: the adjudicatory phase and the disposi-
tional phase. During the adjudicatory phase, the trial
court must determine whether one or more of the . . .
grounds for termination of parental rights set forth in
§ 17a-112 [(j) (3)] exists by clear and convincing evi-
dence. The [petitioner] . . . in petitioning to terminate
those rights, must allege and prove one or more of the
statutory grounds. . . .
  ‘‘[I]n order to prevail on a petition for the termination
of parental rights pursuant to § 17a-112 (j) (3) (B) (i),
the petitioner must prove by clear and convincing evi-
dence the department’s reasonable efforts or the par-
ent’s inability or unwillingness to benefit therefrom,
and that termination is in the best interest of the child.
In addition, under . . . § 17a-112 (j) (3) (B) (i), the
petitioner must prove by clear and convincing evidence
that the child . . . has been found by the Superior
Court or the Probate Court to have been neglected,
abused or uncared for in a prior proceeding . . . and
the parent of such child has been provided specific
steps to take to facilitate the return of the child to the
parent . . . and has failed to achieve such degree of
personal rehabilitation as would encourage the belief
that within a reasonable time, considering the age and
needs of the child, such parent could assume a responsi-
ble position in the life of the child . . . .’’ (Citations
omitted; internal quotation marks omitted.) In re Xavier
H., 201 Conn. App. 81, 87–88, 240 A.3d 1087, cert. denied,
335 Conn. 981, 241 A.3d 705 (2020), and cert. denied,
335 Conn. 982, 241 A.3d 705 (2020).
   ‘‘If the trial court determines that a statutory ground
for termination exists, then it proceeds to the disposi-
tional phase. During the dispositional phase, the trial
court must determine whether termination is in the best
interests of the child. . . . The best interest determina-
tion also must be supported by clear and convincing
evidence.’’ (Internal quotation marks omitted.) In re
Ja’La L., 201 Conn. App. 586, 595, 243 A.3d 358 (2020),
cert. denied, 336 Conn. 909, 244 A.3d 148 (2021).
  In the present case, the court was required to make
two findings. First, the court was required to find, by
clear and convincing evidence, that the petitioner
proved that the respondents had failed to achieve suffi-
cient personal rehabilitation. See In re Xavier H., supra,
201 Conn. App. 88. Second, the court had to find that
the termination of parental rights was in the best inter-
ests of Amanda. See In re Ja’La L., supra, 201 Conn.
App. 595.
   Turning to the first requirement, the court made the
following findings: ‘‘The court concludes, from all of
the credible and reliable testimony . . . that [the
respondents] never participated in learning about the
services Amanda needed to thrive. In addition, as those
services began to improve her condition and her ability
to function in the world around her, their refusal and
failure as parents was demonstrated to be profound
and hostile to their child’s well-being. It is evident that
both of [the respondents] do not possess the ability to
regulate their own emotions to collaborate with the
professionals so that they could become the above aver-
age and engaged caretakers this autistic child needs.
   ‘‘The court concludes from the unopposed evidence
in this trial that, as observed and found in the earlier
trial, ‘the respondents have prioritized their apparent
psychological need to defy authority over Amanda’s
welfare.’ The court finds, from the clear and convincing
evidence, that the [respondents] failed to follow any
specific steps for their rehabilitation other than visita-
tion and persisted in their behavior which only serves
to injure their child’s potential to grow and become a
more independently functioning adult. Their inability
to adjust their own behavior to be able to rehabilitate
so that they could parent this child in the reasonably
foreseeable future has been without question and dem-
onstrated by clear and convincing evidence.
                           ***
   ‘‘As the court has found from the clear and convincing
evidence in this case, neither [respondent] ever com-
plied with the specific steps issued for their rehabilita-
tion so that they could care for their child. The only
step either undertook was to visit with Amanda. The
clear and convincing evidence demonstrates that both
[the respondents] made no progress toward under-
standing Amanda’s specialized needs or how to properly
care for her so that she may become as independently
functioning as possible, given her limitations. There is
no evidence of any changes in their behavior and out-
look to support the claim that they could reasonably
be safely able to care for Amanda, now or in the near
future. The court finds from the clear and convincing
evidence that the first grounds alleged for termination
of [the respondents’] rights have been proven by [the
petitioner].’’4 (Footnote omitted.)
   As to the dispositional phase, the court stated: ‘‘The
court must now address the issue of whether termina-
tion of parental rights is in the best interests of Amanda.
Amanda does not have a biological parent available to
care for her . . . . She needs stability as well as an
emotionally stable caretaker who can collaborate and
cooperate with the professionals needed to provide
Amanda’s ongoing supportive care. As Amanda’s clini-
cian and other caretakers and staff testified, her care
needs remain significant. She is a special needs child
with significant disabilities who cannot be cared for
without specialized support to keep her safe and func-
tioning. Amanda, like all children, needs permanency.
. . . After carefully considering Amanda’s age and the
totality of her circumstances, the court concludes, from
the clear and convincing evidence, that termination of
[the respondents’ parental] rights is in her best inter-
ests.’’
   Accordingly, the court in the present case made the
factual findings that it was required to make before
terminating the respondents’ parental rights.5 On
appeal, the respondents do not challenge those findings.
Instead, they claim, without reference to the record,
citations to applicable law, or any analysis, that the
termination of their parental rights was unconstitu-
tional, unlawful, and fraudulent. Because such claims
are not supported by the facts or the law and do not
challenge the factual findings that support the court’s
decision to terminate the respondents’ parental rights,
they do not provide us with a valid basis to reverse the
judgment of the court. See In re Sequoia G., 205 Conn.
App. 222, 226–27, 256 A.3d 195, cert. denied, 338 Conn.
904, 258 A.3d 675 (2021) (appellate courts will reverse
trial court’s determination that termination of parental
rights is in best interests of child only if factual findings
underlying court’s decision are clearly erroneous).
   The judgment is affirmed.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 30, 2021, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The respondents filed two separate appeals from the trial court’s judg-
ment. Specifically, Anthony L. filed the appeal in Docket No. AC 44518,
while Kimberly A. filed the appeal in Docket No. AC 44519. Both appeals
raise identical issues. Accordingly, pursuant to Practice Book § 61-7 (b) (3)
and (c), this court sua sponte ordered that the appeals be consolidated and
that the respondents file a single, consolidated brief and appendix.
   2
     On appeal, the respondents also challenge the neglect proceedings that
occurred prior to the termination of their parental rights. The respondents,
however, failed to pursue their separate appeals to this court from the
judgment rendered in those proceedings and, therefore, those appeals were
dismissed. Their petition for certification to appeal was also denied. In re
Amanda L., 330 Conn. 966, 200 A.3d 188 (2019). Accordingly, the respon-
dents’ claims concerning the neglect proceedings are not properly before
us, and we, thus, decline to review them. See In re Brooklyn O., 196 Conn.
App. 543, 548, 230 A.3d 895 (2020) (respondent parent barred from challeng-
ing judgment from which he did not properly appeal); see also In re Shamika
F., 256 Conn. 383, 406–407, 773 A.2d 347 (2001) (refusing to countenance
collateral attack on neglect proceedings in light of failure to appeal tempo-
rary custody orders).
   3
     On September 7, 2018, the court issued a written articulation of its ruling,
wherein it adopted the findings of fact and conclusions of law that the
petitioner had set forth in her motion for articulation.
   4
     Additionally, the court found that Amanda previously had been adjudi-
cated neglected and that she had been in the custody of the petitioner for
at least fifteen months, as required by § 17a-112 (j) (3) (B).
   The court also considered and made written findings regarding each of
the seven factors set forth in § 17a-112 (k).
   5
     Because the court had previously approved a permanency plan other
than reunification, the court was not required to find that the department
had made reasonable efforts to support the respondents’ progress toward
reunification. Nonetheless, the court found that the department had made
such reasonable efforts but that ‘‘both [respondents] failed to participate
in any effort [toward] reunification with Amanda and were therefore unwill-
ing and unable to benefit from [the department’s efforts] . . . .’’